Citation Nr: 0708358	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for mechanical 
back pain with old healed traumatic residual features of 
lower thoracic spine, degenerative disc disease and arthritis 
of the lumbosacral spine, and anterior compression of L1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran was scheduled for a Board hearing at the RO; 
however, the record shows that he cancelled that hearing.  
Thus, his request for a hearing before a member of the Board 
is considered withdrawn.  See 38 C.F.R. § 20.704 (2006).  

Despite the determination to reopen the claim reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The January 1997 rating decision, which determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to arthritis of the back, is final.

3.  Some of the evidence received since that time was not 
previously considered, bears directly and substantially on 
the specific matter of whether the veteran's back disorder is 
related to service, and must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's mechanical back pain with old healed 
traumatic residual features of lower thoracic spine, 
degenerative disc disease and arthritis of the lumbosacral 
spine, and anterior compression of L1 did not originate in 
service or within one year thereafter, and it is not related 
to any incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for mechanical 
back pain with old healed traumatic residual features of 
lower thoracic spine, degenerative disc disease and arthritis 
of the lumbosacral spine, and anterior compression of L1.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  The veteran's mechanical back pain with old healed 
traumatic residual features of lower thoracic spine, 
degenerative disc disease and arthritis of the lumbosacral 
spine, and anterior compression of L1 was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in an October 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence.  Then, in a February 2005 letter, the 
RO reiterated the contents of the above letter and 
specifically asked him to submit any evidence in his 
possession that pertains to his claim.  Lastly, in a March 
2006 letter, the RO provided notice of the information and 
evidence needed to establish a disability rating and 
effective date for the disability on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and a letter from the Social 
Security Administration (SSA) noting the file containing 
medical records had been destroyed.  Of note, in a July 2002 
letter, Dr. H. stated that he had no records pertaining to 
the veteran.  Thus, the Board observes that all available 
records pertinent to this appeal have been associated with 
the claims file.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

As a final matter, in light of the favorable finding with 
regard to the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
a back condition, no discussion of VCAA compliance with 
regard to Kent v. Nicholson, 20 Vet. App. 1 (2006) is 
necessary.


II.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (1997).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  As the 
veteran's request to reopen his claim was received in April 
2000, his claim will be adjudicated by applying the law 
previously in effect.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999); see also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection for a low back disorder was originally 
denied in March 1987.  The veteran did not appeal that 
decision.  The RO most recently denied the veteran's claim in 
a January 1997 rating decision, which determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to arthritis of the back.  The veteran was 
notified of the decision later that month.  He did not 
appeal.  Thus, the January 1997 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(1997).  Therefore, new and material evidence is needed to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The evidence of record at the time of the January 1997 rating 
decision showed that, although the veteran was treated for a 
back injury in service and had an existing low back disorder, 
there was no link between his in-service injury and post-
service low back disorder.  Thus, the evidence needed to 
reopen his claim is evidence that tends to show that his 
disorder is related to service.

The pertinent evidence received since the January 1997 rating 
decision consists of letters from two private care providers.  
A June 2001 letter from Dr. R., a chiropractor, reflects his 
opinion that it is more likely than not that the veteran's 
back condition is a result of an injury the veteran sustained 
in 1955.  In an August 2004 letter, Dr. J. opines that the 
veteran's back condition is the result of an injury that 
occurred probably around 1955.  

Presuming the credibility of the evidence, the Board finds 
that such evidence is new and material because it indicates 
that the veteran's back disorder may be related to an in-
service injury.  Thus, this evidence provides a basis to 
reopen his claim of entitlement to service connection for 
mechanical back pain with old healed traumatic residual 
features of lower thoracic spine, degenerative disc disease 
and arthritis of the lumbosacral spine, and anterior 
compression of L1.  38 C.F.R. § 3.156(a).  To this extent 
only, the appeal is granted.


III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, private medical records, SSA 
letters, medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that the veteran's service medical 
records contain several entries regarding his back.  

A May 1955 entry reflects complaints of stretched muscles in 
the back and a recommendation of heat and diathermy.  A 
subsequent entry later that month shows complaints of pain in 
the back for the past two days radiating to the subcostal 
region and that physical examination revealed a moderately 
stiff neck but was otherwise negative.  

An April 1956 entry, almost a year later, reflects complaints 
of low back pain for the last four to five days, a finding of 
no objective pathological changes, a diagnosis of fibrositis 
of the lumbosacral muscles, and a recommendation of APC 
(aspirin, phenacetin, and caffeine) and wintergreen cream.  

A May 1956 entry reflects complaints of low back pain.  The 
examiner stated that the complaints were vague and difficult 
to pin down but there was no radiation of pain and the pain 
was present only when working.  Physical examination revealed 
an athletic young man with no apparent illness (plays on the 
baseball team), vague tenderness in the lumbar musculature, 
no spasm, normal motion, no pain, legs of equal length, and 
no pathological neurological findings.  The impression was 
that of a normal back, and the examiner recommended that the 
veteran return to duty.  

Lastly, the veteran's August 1957 separation examination 
report reflects no complaints related to the back and a 
normal clinical evaluation of the spine.

Given the above, the Board observes that, although the 
veteran complained of back pain on several occasions in 
service, the last two examinations of the back were normal.  
Thus, the complaints seem to be related to an acute and 
transient condition that resolved prior to discharge.

Post service, the veteran filed a claim for a low back 
disorder (slipped disc) in September 1976, almost 19 years 
after separation from service.  During a 1986 
hospitalization, he reported back pain.  General physical 
examination at that time revealed no pathology

At a January 1990 VA examination, the veteran stated that 
while moving the end of a crane in service he heard something 
pop in his back while placing it down.  He stated that he did 
not think anything of it at the time but on the following 
morning he was not able to get out of bed, and it took three 
or four men to carry him to sick bay.  He also reported 
suffering from a "pinched nerve" in his neck in 1981.  
After physical examination, the examiner diagnosed the 
veteran with a history of back strain with continuing 
episodes of back pain.  The Board notes that the veteran 
reported injuring his back while moving and placing down the 
end of a crane.

A December 2000 letter from Dr. R., a private physician, 
reflects the veteran's reported history of an in-service 
injury when a steel pole on a crane swung and hit him in the 
back, and complaints of back pain ever since.  X-rays showed 
degenerative changes and evidence of old healed traumatic 
residual features in the lower thoracic spine.  Here, the 
Board observes that the veteran provided a different, more 
traumatic, history of injuring his back.

A June 2001 letter from Dr. R. reflects his opinion that it 
is more likely than not that the veteran's back condition is 
a result of an injury he sustained in 1955.  Dr. R. notes 
that his opinion is based on a review of the veteran's 
service medical records and the results of his examination.  
The Board notes that the veteran had previously told Dr. R. 
that he had been hit by a steel pole on a crane, which 
contradicts the veteran's initial report of injuring his back 
while moving the end of a crane.

A December 2002 VA examination report reflects a history of a 
blow to the back in 1955 with complaints of back pain ever 
since.  An x-ray at that time noted osteopenic bones, 
degenerative changes, and no acute bony process.  The veteran 
also reported that he was previously a salesman and did some 
construction work.  After a review of the claims file and 
physical examination, the examiner opined that it is not 
likely that the veteran's degenerative disease began with his 
injury in service.  The examiner noted that the veteran did 
have some back pain, that he suffered a blow to his low back 
in service, that he did not reinjure his back, and that there 
were no positive findings of a chronic low back disease upon 
exit from service.  The examiner added that the veteran gave 
no further history that would document the earliest 
beginnings of the degeneration of his lumbosacral or cervical 
spine.  The examiner concluded that he cannot connect the 
veteran's early back symptoms with the present multiple level 
of degeneration of the back and believes that it is not 
likely that the degenerative disease began with his injury in 
service.  In this regard, the Board observes that the 
examiner based his opinion on the contradictory, and more 
traumatic, history of injuring his back.

An August 2004 letter from Dr. J., a private physician, 
reflects his opinion that the veteran's back condition is the 
result of an injury that occurred probably around 1955.  In 
this regard, Dr. J. notes that the veteran's initial injury 
was in the form of a compression fracture to the thoracic and 
lumbar spine.  Dr. J. notes that he reviewed the veteran's 
service medical records, and x-ray and MRI (magnetic 
resonance imaging) findings, and discussed the history with 
the veteran.  The Board observes, however, that it is unclear 
as to what history of the veteran's injury Dr. J. was 
provided.

Lastly, a June 2005 VA examination report reflects that the 
examiner reviewed the claims file and concurs with the 
opinion of the December 2002 VA examiner.  In this regard, 
the examiner noted that, although there are references to 
back pain in the service medical records, there is no 
subsequent evidence of any problems until the 1990s at which 
time the veteran began to have more problems.  The examiner 
opined that it really is not possible to connect the episodes 
in 1955 and 1956 with the veteran's present problem without 
resort to speculation.  The examiner added that he had 
reviewed the comments by Drs. R. and J. and thinks their 
opinions are purely speculative.

Given the above, the Board finds that the veteran's current 
back disorder is not related to any incident of service.  In 
this regard, the Board assigns more weight to the opinions of 
the two VA examiners, who had the opportunity to review the 
veteran's entire claims file, as opposed to Drs. R. and J, 
who purportedly reviewed only service medical records.  It is 
unclear whether all of the service medical records were 
reviewed by them Drs. R. and J.  Further, Dr. J's opinion 
notes that the veteran suffered a compression fracture injury 
in the service, which is not supported by the contemporaneous 
service records, and which appears inconsistent with the fact 
that the veteran had normal examinations of the back in May 
1956 and at separation in 1957.  Moreover, Dr. J's opinion is 
speculative, in that it states that the current problems are 
due to an old injury "probably" around the time of 1955.  

Furthermore, the second VA examiner stated that it would be 
speculation to connect the veteran's current disability to 
his in-service complaints as he had no problems for 20 years 
after separation from service.  Dr. R, a chiropractor, did 
not have the benefit of reviewing all of the evidence in the 
claims file, including other medical evidence following 
service.  The Board finds the opinions of two physicians who 
reviewed the entire claims file more probative than those of 
a chiropractor, who has less medical training and who did not 
review the entire file.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

Thus, the Board finds the opinions of the VA examiners to be 
more probative, especially in light of the fact that the 
veteran's last two examinations in service were normal and 
the record is negative for any post-service report of a back 
problem until the veteran filed a claim for a low back 
disorder in September 1976, which is almost 20 years after 
discharge.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for mechanical back pain 
with old healed traumatic residual features of lower thoracic 
spine, degenerative disc disease and arthritis of the 
lumbosacral spine, and anterior compression of L1 is 
reopened.

Service connection for mechanical back pain with old healed 
traumatic residual features of lower thoracic spine, 
degenerative disc disease and arthritis of the lumbosacral 
spine, and anterior compression of L1 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


